Title: To James Madison from William Eaton, 22 February 1802 (Abstract)
From: Eaton, William
To: Madison, James


22 February 1802, Leghorn. Has received information from Tripoli to 9 Jan. that there had been no captures of American vessels. The pasha is dispatching his corsairs to different ports in the Morea to avoid American attack. Reports that discontent in the interior of Tripoli has “arisen to insurrection” and that the capital suffers famine. The pasha has “made overtures of reconciliation to his brother in Tunis,” but Eaton promises to “defeat this project if I arrive at my port in season—shall depart hence in three days.” Eaton’s health has not improved since his arrival at Leghorn, though he found some relief at sea. Believes only “pure air and exercise” will save him from consumption.
Assuming that some consideration will be given to his complaints against John Mathieu, Eaton recommends that Frederic Degen be charged with the U.S. agency at Naples. Degen is Prussian by birth, a respectable merchant, and connected in business with Purviance and Degen in Leghorn; he is “in principal a man—and in sentiment and in heart an American. Not one of these qualities is to be found in Matthieu.” Suggests Degen because he does not believe that the office is sufficient to tempt an American citizen “of adequate talents.” Will stop at Naples to receive that government’s answer to his 9 Jan. proposal.
 

   RC (DNA: RG 59, CD, Tunis, vol. 2, pt. 1); letterbook copy (CSmH). RC 2 pp.; docketed by Wagner.


   See Eaton to JM, 3 Feb. 1802.


   A full transcription of this document has been added to the digital edition.
